DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, see Remarks p. 5-7, with respect to the rejections of claims 1-8 under 35 U.S.C. § 103, filed 31 August 2022 have been fully considered but they are not persuasive. 
Applicant argues that Zhou et al, Arzt, Zipprich, and Sarig fail to teach the claim language of amended claim 1, and that the D’Halloy fails to disclose, teach, or suggest that the drilled holes should be formed at the screw. However, as further discussed in the rejection below, Zhou et al in view of D’Halloy teaches the claim language of amended claim 1. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the drilled holes should be formed at the screw) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (CN 111671536 A) in view of D’Halloy (US 1,826,777 A).

    PNG
    media_image1.png
    742
    574
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    325
    334
    media_image2.png
    Greyscale


In regards to claim 1, Zhou et al discloses a dental implant (fig. 3), having a central cavity (central cavity in annotated fig. 3) and a strength adjusting structure (strength adjusting structure in annotated fig. 3), wherein a first opening (opening 1 in annotated fig. 3) of the central cavity and a second opening (opening 2 in annotated fig. 3) of the strength adjusting structure are both located on a top surface (top surface in annotated fig. 3) of the dental implant, the strength adjusting structure 5is located between the central cavity and a side surface (side surface in annotated fig. 3) of the dental implant.
Zhou et al does not explicitly teach a ratio of a first depth of the strength adjusting structure in a length direction of the dental implant to a second depth of the central cavity in the length direction of the dental implant is greater than 0 and less than or equal to 0.8, but Zhou et al teaches that the sidewall (102)  of the strength adjusting structure is easily deformed to transfer stress (para. 0060). Furthermore, it would have been obvious to one skilled in the art to optimize the ratio of the first depth to the second depth, as too deep of a depth would break the implant and too shallow of a depth would not allow for flexibility to transfer stress. Thus, it would have been obvious to a person of ordinary skill in the art to try the ratio of a first depth to a second depth greater than 0 and less than or equal to 0.8 (or any desired ratio) in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product where a ratio of a first depth of the strength adjusting structure in a length direction of the dental implant to a second depth of the central cavity in the length direction of the dental implant is greater than 0 and less than or equal to 0.8. Doing so would allow for the implant to be able to transfer stress.
Zhou et al fails to teach an implant wherein the strength adjusting structure comprises a plurality of independent grooves separated from each other, and the independent grooves are distributed around the central cavity.  
However, D’Halloy (fig. 2) teaches a screw fastener wherein the strength adjusting structure (col. 2 lines 41-52) comprises a plurality of independent grooves (3’’) separated from each other, and the independent grooves are distributed around the central cavity (cavity in annotated fig. 2)
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of threaded screw fasteners. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou et al to incorporate the teachings of D’Halloy and provide a dental implant wherein the strength adjusting structure comprises a plurality of independent grooves separated from each other, and the independent grooves are distributed around the central cavity. Doing so would allow for elasticity of the fastener. 
In regards to claim 2, Zhou et al in view of D’Halloy teaches the invention substantially as claimed. Zhou et al further teaches a dental implant wherein the strength adjusting structure (strength adjusting structure in annotated fig. 3) 10continuously surrounds the central cavity (para. 0060).  
In regards to claim 4, Zhou et al in view of D’Halloy teaches the invention substantially as claimed. Zhou et al fails to teach a dental implant wherein a number of the independent 15grooves is less than or equal to 30.  
However, D’Halloy (fig. 2) teaches a screw fastener wherein a number of the independent 15grooves is less than or equal to 30 (fig. 2).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of threaded screw fasteners. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou et al to incorporate the further teachings of D’Halloy and provide a dental implant wherein a number of the independent 15grooves is less than or equal to 30. Doing so would allow for elasticity of the fastener. 

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (CN 111671536 A) in view of D’Halloy (US 1,826,777 A) as applied to claim 1 above, and further in view of Arzt (U.S. No. 5,509,804 A)
In regards to claim 5, Zhou et al in view of D’Halloy teaches the invention substantially as claimed. Zhou et al fails to teach a dental implant wherein the strength adjusting structure is filled with a polymer material. 
However, Arzt teaches a dental implant (figs. 1-2) wherein the strength adjusting structure (5) is filled with a polymer material (col. 2 lines 25-29).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of threaded screw fasteners. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou et al in view of D’Halloy to incorporate the teachings of Arzt and provide a dental implant wherein the strength adjusting structure is filled with a polymer material. Doing so would allow for the implant to be electrically insulated and absorb shock.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (CN 111671536 A) in view of D’Halloy (US 1,826,777 A) in view of Arzt (U.S. No. 5,509,804 A) as applied to claim 5 above, and further in view of Zipprich et al (US 9,770,311 B2). 
In regards to claim 6, Zhou et al/D’Halloy/Arzt teaches the invention substantially as claimed. Zhou et al/D’Halloy/Arzt fails to teach a dental implant wherein a Young's modulus of the polymer material in the strength adjusting structure is greater than or equal to 500 MPa and less 20than or equal to 4000 MPa. 
However, Zipprich et al teaches a dental implant (figs 1-8) wherein a Young's modulus of the polymer material in the strength adjusting structure (22) is greater than or equal to 500 MPa and less 20than or equal to 4000 MPa (col. 6 lines 57-62).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of threaded screw fasteners. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou et al/D’Halloy/Arzt to incorporate the teachings of Zipprich et al and provide a dental implant wherein a Young's modulus of the polymer material in the strength adjusting structure is greater than or equal to 500 MPa and less than or equal to 4000 MPa. Doing so would allow for the polymer material to be hard enough to withstand the forces which occur during chewing.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (CN 111671536 A) in view of D’Halloy (US 1,826,777 A) as applied to claim 1 above, and further in view of Sarig et al (U.S. Application 2018/0338818 A1).
In regards to claim 7, Zhou et al in view of D’Halloy teaches the invention substantially as claimed. Zhou et al fails to teach a dental implant wherein a minimum wall thickness of the dental implant between the central cavity and the strength adjusting structure is greater than or equal to 0.1 mm. 
However, Sarig et al teaches a dental implant (fig. 3B) wherein a minimum wall thickness of the dental implant is greater than or equal to 0.1 mm (external wall 120, para. 0118, 0167-0168). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of threaded screw fasteners. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou et al in view of D’Halloy to incorporate the teachings of Sarig et al and provide a dental implant wherein a minimum wall thickness of the dental implant between the central cavity and the strength adjusting structure is greater than or equal to 0.1 mm. Doing so would allow for required mechanical strength or stability.
In regards to claim 8, Zhou et al in view of D’Halloy teaches the invention substantially as claimed. Zhou et al does not explicitly teach a dental implant wherein a ratio of a first minimum wall thickness of the dental implant between the central cavity and the strength adjusting structure to -18-File: 102713usfa second minimum wall thickness of the dental implant between the strength adjusting structure and the side surface is greater than or equal to 0.1 and less than or equal to 5, but Sarig et al teaches a dental implant with a minimum wall thickness greater than or equal to 0.1 mm (external wall 120, para. 0118, 0167-0168). 
Thus, it would have been obvious to a person of ordinary skill in the art to try a dental implant with a ratio of a first minimum wall thickness of the dental implant between the central cavity and the strength adjusting structure to -18-File: 102713usfa second minimum wall thickness of the dental implant between the strength adjusting structure and the side surface is greater than or equal to 0.1 and less than or equal to 5 (or any desired distance) in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product where the dental implant has a ratio of a first minimum wall thickness of the dental implant between the central cavity and the strength adjusting structure to -18-File: 102713usfa second minimum wall thickness of the dental implant between the strength adjusting structure and the side surface is greater than or equal to 0.1 and less than or equal to 5.
 The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of threaded screw fasteners. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou et al in view of D’Halloy to incorporate the teachings of Sarig et al and provide a dental implant wherein a ratio of a first minimum wall thickness of the dental implant between the central cavity and the strength adjusting structure to -18-File: 102713usfa second minimum wall thickness of the dental implant between the strength adjusting structure and the side surface is greater than or equal to 0.1 and less than or equal to 5. Doing so would allow for required mechanical strength and stability. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 2nd Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.N.H./            Examiner, Art Unit 3772      

/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772